Title: From John Adams to Richard Cranch, 29 March 1802
From: Adams, John,Tufts, Cotton
To: Cranch, Richard



Quincy March 29. 1802

For Value received I promise to pay Richard Cranch Esq, on order, Two thousand two hundred and fifty one Dollars in twelve months from this date, with Interest untill paid
Testis
Cotton Tufts 





            
            
            
            John Adams
            
            1806. October. 13th.  Received Sixty Seven Dollars and Fifty Three Cents for one half years Interest on the above Note also the further Sum of fifty one Dollars in part of principal recd. by the hand of Cotton Tufts4r Years Int. 67.53 past principal 51118.53
            
            Richard Cranch.
            
            1807. April. 2. Recd. one half Years Interest on this Note being Sixty Six Dollars by the hand of Cotton Tufts
            
            Richard Cranch
            
            1808. April 21. Recd—one Years Interest on this Note being  one hundred Thirty Two Dollars, by the hand of Cotton Tufts 
            
            Richard Cranch
            
            
          